Case 2:21-cv-00978-JVS-GJS Document 4 Filed 02/08/21 Page 1 of 1 Page ID #:37


1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    JOHN RICHARD POKRAS,
                                                  Case No. 2:21-cv-00978-JVS (GJS)
12                 Petitioner
13            v.                                  JUDGMENT
14    LANCASTER STATE PRISON,
      SUPERIOR COURT OF
15    CALIFORNIA, LOS ANGELES,
16                 Respondents.
17
18         Pursuant to the Court’s Order: Dismissing Petition For Writ Of Habeas
19   Corpus Without Prejudice; And Denying Certificate Of Appealability,
20
21         IT IS ADJUDGED that the above-captioned case is dismissed without
22   prejudice.
23
24
     DATED: February 08, 2021
25
26                                       _______________________________
27                                       JAMES V. SELNA
                                         UNITED STATES DISTRICT JUDGE
28
